234. Sir, I extend to you my delegation's warmest congratulations on your election to the presidency of the thirty-sixth session of the General Assembly. We are confident that with your enormous experience and your well-known diplomatic skills, the Assembly will be able to discharge its responsibilities with wisdom and efficiency.
235.	May I also pay tribute to your predecessor, Mr. von Wechmar, of the Federal Republic of Germany, for the outstanding leadership he gave the Assembly during both the thirty-fifth session and the eighth emergency special session. We wish him all success and happiness in future endeavors.
236.	I also wish to take this Opportunity to pay tribute to our SecretaryGeneral for his dedication to the service of the United Nations.
237.	It is with much pleasure that my delegation welcomes into our midst Belize and the Republic of Vanuatu as new Members of the United Nations.
238.	Uganda reaffirms its unequivocal commitment to the realization of self-determination and independence for all peoples who are still under colonial domination. In this regard, we welcome the recent step taken by the Assembly of Heads of State and Government of the Organization of African Unity towards constructing a framework for a just and peaceful solution to the question of Western Sahara [see AI36I534, annex II, AHG/Res.103 (XVIII)]. We appeal to the parties to the conflict to give full cooperation to the oAU Implementation Committee in order to ensure that the efforts of Africa are rewarded with a genuine and speedy exercise of self-determination by the people of Western Sahara.
239.	One of the most important items on the agenda of the thirty-fifth session was that on the launching of global negotiations on international economic cooperation for development [item 123], an endeavor aimed at correcting the present structural imbalances in the world economy. The international community has placed its hopes in the General Assembly for a positive move towards this objective. It is thus with a sense of frustration and disappointment that we observed the Assembly's failure to launch the global round.
240.	Our frustration is all the more profound because this issue has been under discussion for a very long time. Indeed, the eleventh special session was devoted exclusively to it. Yet to this day no agreement has been reached on the framework and procedures for negotiations.
241.	It is the view of my delegation that discussions on such substantial issues as the reform of the international monetary and financial institutions, transfer of resources, raw materials, commodities and energy are long overdue. We appeal to the Western countries which are still holding out to rethink their positions and join the consensus. It is our strong hope that the International Meeting on Cooperation and Development to be held at Cancun will serve to open new avenues of understanding that will lead
rapidly to the commencement of global negotiations. 
242.	Contrary to the impression that is sometimes given, the new international economic order is not simply about some massive transfer of resources from North to South without any benefits accruing to the industrialized countries. Clearly, the countries of the North and the countries of the South have many common interests in the long run, much more perhaps than some countries are now willing to acknowledge. This sense of global interdependence and mutual benefits was well expressed by the Brandt Commission in its report:
"... all nations will benefit from a strengthened global economy, reduced inflation and an improved climate for growth and investment. All nations will benefit from better management of the world's finite resources (and from stabilization of the world's population). All nations industrialized and developing . . . have a clear interest in greater security, and in improved political capability and leadership to manage global problems."10
Thus the restructuring of the world economy serves the longterm interests of both the industrialized and developing nations.
243.	Uganda commends the United Nations Conference on the Least Developed Countries, held in Paris, for recognizing the special mature of problems faced by this group of countries and for unanimously adopting the Substantial New Program of Action.6 It is our hope that there will be a speedy and successful implementation of this Program and that it will not suffer the same fate as the Immediate Program of Action which preceded it.
244.	With regard to official development aid, we appeal to those countries which have not yet attained the target of 0.7 per cent of their gross national product to endeavor to do so. We commend those countries that have fulfilled their commitment in this respect.
245.	International measures for assistance are meant to be supportive of, and cannot be substitutes for, efforts by the developing countries themselves. The primary impulse for development, as all our countries recognize, must come from ourselves. In this regard, we can maximize our development through economic cooperation among developing countries. Uganda and its neighbors, for their part, have taken the initiative in strengthening regional cooperation in the area of eastern Africa in all spheres.
246.	The sharp rise in the cost of energy in recent years has underlined the urgent need to expand and diversify our present energy supply and move from the present international economy, which is heavily dependent on hydrocarbons, to one increasingly based on new and renewable sources of energy.

247.	While we welcomed the compromise reached in the Nairobi Program of Action,' we were disappointed at the lack of agreement on specific financial targets and mechanisms for mobilization of funds for the development of now and renewable sources of energy. We hope this Program will receive the necessary international support for mobilization of finance and the transfer of technology to developing countries.
248.	The Government of Uganda attaches great importance to the Third United Nations Conference on the Law of the Sea. We have viewed with great concern the decision taken in March this year by the United States to review the entire draft convention, the text of which is the outcome of 10 years of arduous negotiations and compromises. The present text is by no means satisfactory to my delegation, but we accept it as a reasonable compromise in the circumstances. In this connection, my delegation welcomes the recent decision of the Conference to transform the informal negotiating text into a draft convention. A speedy and successful conclusion of the Conference on the Law of the Sea would be a worthy credit to the efforts of the United Nations and a contribution to bridging the gap between North and South.
249.	Another issue which has widened the gap between North and South is the question of the flow and dissemination of information. Uganda welcomes the International Program for the Development of Communication approved by UNESCO at Belgrade in 1980." For us in the third world, the quest for a new international information order forms an integral part of the overall framework of the new international economic order. The political, economic, social and cultural development of our communities is inevitably hampered by our lack of participation in the field of information dissemination. The near monopoly of mass-media communication sustained by the industrialized countries perpetuates such imbalance in the flow of information as to deny us the opportunity for adequate self-exposition, both internally and internationally.
250.	Our desire to restructure this imbalance should in no way be misconstrued as an attempt to undermine the principle of freedom of the press. On the contrary, our action is prompted by a concern to universalize that freedom.
251.	The year 1981 has witnessed a general deterioration in the international political situation. Events in most regions of the world, particularly in the existing areas of conflict, have dimmed our hopes for greater peace and security. We have this year experienced increased human affliction caused by senseless acts of aggression and continued warfare. We have also experienced heightened tension caused by a deplorable return to the vicious arms race between West and East.
252.	In our own region, Africa, 1981 has turned out to be not only a year of broken promises, but also one of great frustration. We have seen a more emboldened and belligerent South Africa consolidate its oppression in Namibia and in South Africa itself while committing massive aggression against the front-line States.
253.	Last year and at the beginning of this year, we had all hoped that 1981 would be the year for Namibian independence. Instead of progress towards independence, we have experienced a record of setbacks and a painful period of benign neglect. In January, we witnessed the collapse of the pre-implementation meeting held at Geneva. That meeting was supposed to be the last step before the full implementation of Security Council resolution 435 (1978) and the United Nations plan for Namibia which the Council endorsed by that resolution. But South Africa, with characteristic bad faith, deliberately wrecked the talks.
254.	Consequent upon that failure, a global consensus emerged in favor of the Security Council's applying enforcement measures against South Africa under Chapter VIJ of the Charter in order to compel the racist regime to comply with the United Nations plan. However, this global consensus suffered a rebuff last April when the three Western permanent members of the Security Council vetoed the proposed measures.
255.	Since last January, the Western contact group has been urging us to be patient and to await the results of their various consultations. We were even made to believe that they would have some concrete proposals by the time of the emergency special session. But to this day nothing substantial has emerged.
256.	Instead of movement towards the implementation of Security Council resolution 435 (1978), there has been an inordinate preoccupation with strengthening, that resolution and protecting minority rights. My delegation is disturbed that these peripheral concerns should postpone the attainment of freedom for the overwhelming majority of Namibians, who continue to suffer untold indignities under the most vicious machinery of colonial occupation.
257.	There have been some unfortunate attempts to cast the problem of Namibia in the mold of EastWest rivalry and global strategic considerations. We wish to emphasize that the problem of Namibia remains fundamentally a colonial issue. To present the issue otherwise is to justify the illegal colonial occupation and the continued atrocities being committed against the people of Namibia.
258.	We must state clearly here that the five Western States bear collective responsibility for the continued suffering of the people of Namibia. They have a moral and political obligation to compel South Africa to comply with the United Nations plan for Namibia without further delay. In this connection, it must be emphasized that resolution 435 (1978), which is a compromise document produced by the five Western States and accepted by the parties to the conflict, is the only basis for a peaceful settlement in Namibia.
259.	There is an urgent need for immediate action to bring about an end to the illegal occupation of Namibia. The consequences of any further delay are too grave to contemplate. South Africa is already taking full advantage of the increased EastWest tension, as well as the equivocation of the five Western States.
260.	The machinery of oppression in Namibia has become more vicious. The Territory of Namibia is being used as a springboard to launch unceasing acts of aggression against neighboring African States. Only a few weeks ago, the People's Republic of Angola suffered a massive invasion by South Africa. That invasion continues today, with the racist troops occupying a portion of the southern part of Angola. The scale and nature of this latest invasion have marked a new and more ominous stage in the conflict in southern Africa.
261.	It is clear that a major objective of the Pretoria regime is to create a Lebanon situation in southern Africa. In this sinister scheme, South Africa would play the role of Israel; the puppet renegade Jonas Savimbi would play the role of Major Saad Haddad; and the southern part of Angola would become the new south Lebanon. This scheme would provide a free hunting ground for 'the South Africans, a buffer zone from which they could permanently undermine the political and economic stability of Angola. It would also provide a corridor through which the racist forces could attempt to destroy SWAPO militants and Namibian refugees in general.
262.	Will the international community stand idly by while South Africa is creating a Lebanon situation in southern Africa?
263.	Within South Africa itself, the abominable system of apartheid is strengthening its machinery of oppression. The policy of bantustanization is being pursued with increasing ruthlessness. The forcible deportation of blacks from the urban centers to barren and over populated reserves is being carried out with cynical resolve. Several freedom fighters have recently been sentenced to death for acts of resistance against apartheid, and many more are in gaol and detention camps. Clearly, the persecutor is now so terrified of his victim that he wants to silence him for ever.
264.	But this escalation of the machinery of oppression has not silenced the voices of resistance. On the contrary, it has strengthened the resolve of the oppressed. The recent attacks on selected institutional symbols of apartheid are sufficient testimony to the determination of people of South Africa to continue the struggle by all necessary means.
265.	In the landscape of southern Africa, there is no fence on which to sit, and there is no middle ground.for equivocation. The choice in southern Africa is between the forces of oppression and racism and the forces of freedom and dignity. To speak of neutrality is to add a voice in support of the system of apartheid. We commend the front-line States which, against formidable odds, have maintained a steadfast commitment to the cause of justice and freedom in southern Africa. I wish to reaffirm the total solidarity and unflinching support of the Government and people of Uganda for the liberation movements in South Africa and Namibia and for the front-line States.
266.	In considering the increase in world tension, we are struck by the unhappy developments in the Middle East. Just as ideological and military collaboration has strengthened South Africa's hand in Africa, so also has the same collaboration strengthened Israel in its sanguinary arrogance in the Middle East. This has enabled Israel to commit acts of unprovoked armed aggression against Arab countries.
267.	Last June, in an unprecedented incursion, the Israeli air force attacked and destroyed Iraq's nuclear research facility. In July, the Israeli air force carried out intensive bombardments of civilian targets in Beirut, causing massive destruction of lives and property. In all these incidents Israel invoked the doctrine of self-defense, in the absence of any prior provocations or attacks. Uganda strongly condemns these acts of aggression by Israel.
268.	Meanwhile, in the occupied areas of the West Bank, Israel has unleashed a policy of harassment and deportation of political leaders, detention and torture of detainees, indiscriminate destruction of homes, collective punishment and expropriation of Palestinian lands. Uganda has consistently maintained that a durable peace in the Middle East is possible only if certain principles basic to the solution of the problem are recognized.
269.	These principles are: the right of self-determination for the Palestinian people in its homeland without any external interference; the right of the Palestinians to national independence and sovereignty in a State of their own; the right of the displaced and dispossessed Palestinians to return to their homes, coupled with a guarantee of prompt and adequate compensation for those who may choose not to return; the withdrawal of Israel from all occupied Arab territories; and the restoration of the city of Jerusalem to Arab sovereignty and the preservation of its historic and religious character. Since the Palestinian question is at the core of the Middle East problem, it is imperative that any initiative for a solution involve the full participation of the PLQ, the sole legitimate representative of the Palestinian people.
270.	Whatever imperfections the system of detente contained, it was itself a landmark in the easing of world tension. It focused attention on areas of cooperation, the need to resolve conflicts through negotiations and the need for a reduction in armaments. Above all, it focused on the need to avoid a nuclear holocaust. Today, however, the world is experiencing a fateful relapse from detente into a race between East and West for armed supremacy. This has manifested itself in terms of increased military spending and the development of new weapons, on the one hand, and the replacement of negotiations between the superPowers by verbal rhetoric exchanged through the news media, on the other.
271.	The impact of this development has been an increase in world tension, with the superPowers vying for spheres of influence. This has led to what is now called "the global view of all conflicts". What is not realized by those who take this global view of all conflicts is the fact that the peoples of Africa, Latin America and Asia have their own interests which they seek to protect and consolidate. In this regard, Uganda has followed with concern the recent developments in Central America. In particular, we cannot remain indifferent to the suffering of the people of El Salvador. These people must be allowed freely to determine their own destiny within a democratic political framework.
272.	In a world threatened by the forces of domination and exploitation, those who seek freedom and dignity must stand firmly together. Today, more than ever before, it is imperative that the peoples of Africa, Asia and Latin America strengthen their solidarity. In that solidarity lies our hope for collective survival, and it is to the cause of that solidarity that the Government and people of Uganda wish to renew their commitment today.

